Citation Nr: 1111529	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.
Additionally, the Veteran submitted evidence without a waiver of consideration by the agency of original jurisdiction (AOJ).  However, as the Board is remanding the Veteran's claims, there is no prejudice thereby.  See 38 C.F.R. § 20.1304(c).  On remand, the AOJ will have an opportunity to review this newly submitted evidence before readjudicating the claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the above-referenced hearing in January 2011, the Veteran discussed the severity of his diabetes mellitus.  He also indicated that he receives treatment at a VA outpatient clinic for his diabetes mellitus.  See the January 2011 Board hearing transcript, page 16.  The Board notes that the Veteran's claims folder is absent any VA treatment records after June 2010.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Additionally, the Veteran was last afforded a VA examination in January 2009 as to his service-connected diabetes mellitus.  The Veteran essentially contends that his service-connected disability has since increased in severity.  See the January 2011 Board hearing transcript, pgs. 15-16.  In particular, the Veteran asserts that his pain has increased and is sleeping less due to the diabetes.  He further indicated that recent treatment for his diabetes showed worsening of symptomatology.  Id.  

Accordingly, the Board finds that a contemporaneous VA examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

The claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased disability rating for the service-connected diabetes mellitus.  In other words, development of the Veteran's claim for an increased disability rating for his diabetes mellitus may impact his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the 
opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of whether or not the Veteran responds, the RO should request any VA treatment records from June 2010.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, the RO should afford the Veteran 
an examination to determine the current severity 
of the Veteran's diabetes mellitus, type II, and any 
associated manifestations, including but not limited to 
peripheral neuropathy, hypertension and 
erectile dysfunction.  

The claims folder and a copy of this Remand  must be 
made available to the examiner(s) who should indicate 
on the examination report that the folder was reviewed in conjunction with the examination.  

      The examiner(s) should specifically address whether:

a) the Veteran's diabetes mellitus requires insulin, 
restricted diet, and the regulation of occupational 
and recreational activities; 

b) the Veteran experiences episodes of  ketoacidosis 
or hypoglycemic reactions.  If so, the examiner 
should note the number of hospitalizations per year or number of visits to a diabetic care provider  required 
as a result of such episodes.

c) the Veteran's diabetes mellitus requires more than one 
daily injection of insulin or involves the progressive 
loss of weight and strength.

      The examiner should also evaluate and discuss the severity 
of all complications of diabetes mellitus, type II, that the Veteran experiences, to include, but not limited to, 
peripheral neuropathy, hypertension, and erectile 
dysfunction.

The RO should ensure that the examination report complies with this remand and answers the questions presented in the RO's examination request.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

      The Veteran should be advised that failure to appear 
      for an examination as requested, and without good cause, 
could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).

3. Then, after ensuring any other necessary development 
has been completed, the RO should readjudicate the 
Veteran's claims for an increased rating for his diabetes 
mellitus as well as entitlement to TDIU.  The RO 
should additionally determine whether increased ratings 
are appropriate for the complications, including but not 
limited to peripheral neuropathy and erectile dysfunction as 
well as a separate rating for hypertension, that the Veteran experiences as a result of his diabetes mellitus disability.  
If action remains adverse to the Veteran, provide him and 
his representative with a supplemental statement of the case 
and allow an appropriate opportunity to respond.   Thereafter, 
the claims for an increased rating for diabetes mellitus 
and TDIU should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

